Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a clustered network environment comprising data storages that are coupled over a cluster fabric, facilitating communication between the data storage systems and nodes. Nodes comprise storage controllers that provide client devices with access to data stored within data storage devices. Network connection may comprise a local area network (LAN) or wide area network that utilize network attached storage protocols, such as a common internet file system protocol or a network file system protocol to exchange data packets, a storage area network (SAN) protocol. The nodes on clustered data storage system can comprise network or host nodes that are interconnected as a cluster to provide data storage and management services. Thoppil et al., (U.S. Patent Appl. Pub. # 2020/0327141) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination an apparatus and a method that comprises a storage node and a data node that comprises a volatile memory in which a filesystem and its metadata associated with a replica of a logical volume is maintained prior to a failover trigger and a storage area network node that comprises a plurality of interconnected computing nodes configured to manage access to managed drives maintaining data associated with the replica. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of data storage systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114